 MONROE FURNITURE CO.The Monroe Furniture Company, Inc. and Ware-house, Mail Order, Office, Technical and Profes-sional Employees Union, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 13-CA-16046August 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI OUpon a charge filed on December 7, 1976, byWarehouse, Mail Order, Office, Technical andProfessional Employees Union, Local 743, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, and duly served on The Monroe FurnitureCompany, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13,issued a complaint and notice of hearing onFebruary 28, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.On April 4, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment based upon Respondent's failure to file ananswer as required by Section 102.20 of the Board'sRules and Regulations, Series 8, as amended.Subsequently, on April 15. 1977, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. On May 1, 1977, Respondent filed aresponse to the Notice To Show Cause. On June 2and 16, 1977, respectively, the Charging Party andthe General Counsel filed motions to strike theRespondent's response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:231 NLRB No. 33The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by the Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Further,according to the Motion for Summary Judgment, onMarch 18, 1977, counsel for the General Counselwrote a letter and had it personally delivered toRespondent notifying it of its failure to file an answerand requesting that Respondent file an answer to thecomplaint by March 23, 1977, and advising thatunless an answer were filed by that date summaryjudgment would be sought. No reply had beenreceived by April 4, 1977, the date of the motion andnone of the parties had made a request for anextension of time to file an answer.In its response to the Notice To Show Cause,Respondent submitted a letter dated April 26, 1977,in which it generally denied the commission of unfairlabor practices and declared that it was in a seriousfinancial crisis and could not afford counsel; that itswork force had been reduced to five employees; andthat without an immediate injection of new capital itwould be forced out of business. Attached toRespondent's letter was a notification from the SmallBusiness Administration confirming Respondent'sdescription of its precarious financial condition.Without considering their contention that the Re-spondent's response be stricken because of lateservice, the General Counsel and Charging Partycontend that, in any event, the Respondent's letter ofApril 26, 1977, denying the commission of unfairlabor practices was untimely filed as an answer. Asindicated above, the Respondent was personallynotified that a Motion for Summary Judgment wouldbe filed if no answer to the complaint, which wasserved on March 2, 1977, were filed by March 23,1977, the date of the Motion for Summary Judgment.Further, no request for an extension of time to file an143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer was made. The Respondent's responsedenying the commission of unfair labor practices andalleging financial inability and economic necessitydoes not explain why it failed to contact the RegionalOffice concerning an answer or an extension of timefor filing an answer. We find that the Respondent'sresponse does not constitute good cause for its failureto file a timely answer within the meaning of Section102.20 of the Board's Rules and Regulations.Therefore, in accord with the rule set forth above, theallegations of the complaint are deemed to beadmitted and are so found by the Board and theGeneral Counsel's Motion for Summary Judgment isgranted. 'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation with an officeand place of business in Chicago, Illinois, where it isengaged in the manufacture and sale of officefurniture. During the past year it received directlyfrom States other than Illinois goods and materialsvalued in excess of $50,000. During the same period,it sold and shipped from its Chicago, Illinois, plant,directly to customers outside the State of Illinois,goods and materials valued in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDWarehouse, Mail Order, Office, Technical andProfessional Employees Union, Local 743, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESOn or about September 30, 1976, Respondent,through its supervisor, interrogated and/or polledemployees concerning their union activities, mem-bership, and desires, and on or about October 18,1976, Respondent, through its supervisor, promisedand granted wage increases to employees andthreatened employees with layoff in order to inducethem to refrain from giving support or assistance toI See Sullivan Magee & Sullivan Inc., 229 NLRB 543 (1977); Pat Malanodihb.a PM Cartage Co., 216 NLRB 688 (1975), and cases cited in fn. Itherein.the Union. We find that Respondent, by the acts andconduct described above, has engaged in, and isengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Monroe Furniture Company, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Warehouse, Mail Order, Office, Technical andProfessional Employees Union, Local 743, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. By the acts described in section III, above,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,The Monroe Furniture Company, Inc., Chicago,144 MONROE FURNITURE CO.Illinois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively, or otherwise unlawfully, interrogat-ing and/or polling its employees as to their unionactivities, membership, and desires.(b) Threatening its employees with layoffs in orderto induce them to refrain from giving any support orassistance to Warehouse, Mail Order, Office, Techni-cal and Professional Employees Union, Local 743,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.(c) Promising, or granting, wage increases to itsemployees in order to induce them to refrain fromgiving any support or assistance to the above-namedUnion.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its Chicago, Illinois, plant copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively, or otherwise unlaw-fully, interrogate and/or poll our employeesconcerning their union activities, membership,and desires.WE WILL NOT threaten our employees withlayoffs, promise them wage increases, or grantthem wage increases in order to induce them torefrain from giving support or assistance toWarehouse, Mail Order, Office, Technical andProfessional Employees Union, Local 743, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.THE MONROEFURNITURE COMPANY,INC.145